Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the phrase “an internal thread of a dumbbell-like shaped asymmetrical bidirectional tapered thread” should be changed to “an internal thread having a dumbbell-like shaped asymmetrical bidirectional tapered thread”.  In addition, “the center axis” should be changed to “the central axis”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread includes a hollow interior in a form of a void space. It is unclear how a thread, which is a physical object can include a hollow interior. It is further unclear if the hollow interior and void space are referring to the tapered hole delimited by the internal thread. For purposes of examination, this limitation will be interpreted to mean the tapered hole delimited by the internal thread is a hollow interior of the cylindrical body.
Claim 1 recites an inner conical surface of the internal conic configuration, and, an outer conical surface of the external conic configuration. It is unclear if the outer conical surface is referring to the conic surface previously introduced. It is further unclear if the inner conical surface is referring to one of the left and right conical surfaces previously introduced.
Claim 7 recites the external thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the external thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the external thread can have the structure recited in claim 1 and also be triangular, trapezoidal, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a shape different than the shape those skilled in the art generally consider it to be.
Claim 13 recites the internal helical line, the first helical conical surface and the second helical conical surface. There is insufficient antecedent basis for these limitations.
Claims 2-6 and 10-12 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure of an internal thread of a dumbbell-like shaped asymmetrical bidirectional tapered thread and an external thread, comprising an the external thread (9) and the internal thread (6) in mutual thread fit, wherein: the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) comprises at least one unit thread segment that defines and helically delimits a helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) having a reduced middle and two enlarged ends, the at least one unit thread segment comprising a left taper (95) and a right taper (96), a thread configuration of the internal thread (6) is defined by the helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2), and the thread configuration of the internal thread (6) includes a hollow interior in a form of a void space; a thread configuration of the external thread (9) is defined by a helical tapered body (7) on an outer surface of a columnar body (3) and comprises a toothed body of the external thread (9) which is assimilated by the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) due to cohesive contact with the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6), and the thread configuration of the external thread (9) is in the form of a physical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent roots as ends of a single thread, the internal thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43). 
In the embodiment disclosed in McKewan, the internal thread comprises symmetric flanks and the external thread comprises asymmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Thus, McKewan fails to explicitly teach the flanks of the internal thread being asymmetrical, wherein the left taper (95) is different from the right taper (96); a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper (96). This would have been obvious in view of a separate teaching of McKewan.
McKewan teaches to change the angle of one of the following flanks to provide a clearance therebetween (col. 1 lines 5-13). While the drawings illustrate the following flank on the external thread is changed, McKewan teaches that the following flank on the internal thread can be changed instead (Abstract). In addition, changing the following flank of the internal thread will provide the same benefit/outcome as changing the following flank of the external thread, i.e. providing a clearance between the following flanks. Thus, it would be obvious to merely reverse which following flank angle is changed such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
McKewan further teaches the left taper (95) is formed on a left conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) and corresponds to a first taper angle (a 1), and the right taper (96) is formed on a right conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) and corresponds to a second taper angle ((2); and the left taper (95) and the right taper (96) have opposite directions (figs. 2-5). As detailed above, the symmetric and asymmetric threads of McKewan were reversed such that the internal thread comprises the asymmetric flanks. 
Claim 1 also recites the helical tapered body (7) of the external thread (9) comprises two flanks converging toward each other to define an apex coextensive with the helical tapered body (7), the helical tapered body (7) being provided with a conic surface (72) formed on and helically extending along the apex and sloped in a way different from the two flanks, such that the physical body of the thread configuration of the helical tapered body (7) provides an external conic configuration of a truncated cone body by means of the conic surface of the helical tapered body (7); and the void space of the helical dumbbell-like shaped asymmetric bidirectional tapered hole (41) defined by the dumbbell-like shaped asymmetric bidirectional tapered thread of the internal thread (6) provides an internal conic configuration matching the external conic configuration, wherein the internal thread (6) and the external thread (9) contain are mutually fit to form a thread pair extending helically, wherein the truncated cone body by of the helical tapered body (7) of the external thread (9) is received in the helical dumbbell-like shaped asymmetrical bidirectional tapered hole till (41) of the internal thread (6) by means of the external and internal conic configurations being fit to each other in an axial direction of a central axis of the cylindrical body (2) to form a conic configuration pair coaxial with the center axis of the cylindrical body, wherein an inner conical surface of the internal conic configuration provided by the helical dumbbell-like shaped asymmetrical bidirectional tapered hole of the internal thread and an outer conical surface of the external conic configuration of the truncated cone body provided by the helical tapered body of the external thread bear each other. McKewan teaches the external thread comprising the conic surface 17’ between two converging flanks 19/21 that bears on the internal conic configuration 23 of the internal thread such that engagement between the two deforms and assimilates the conic surface 17’ (figs. 2-4, col. 2 lines 9-41).
Claim 11 recites the first one of the left taper (95) and the right taper (96) that is greater than the second one of the left taper (95) and the right taper (96) is the left taper (95), wherein the first taper angle is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; or alternatively, the first taper angle (al) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the following flank of the internal thread of McKewan is changed in order to provide clearance between the following flanks. Thus, when viewing fig. 3 of McKewan, the following/right flank 27 of McKewan will have an angle (26 degrees) less than the leading/left flank 25 (30 degrees) (McKewan, col. 1 line 62 – col. 2 line 7). Therefore, the left flank has a greater angle than the right flank. In addition, both flanks have an angle between 0 and 53 degrees (col. 1 line 62 – col. 2 lines 7).
Claim 12 recites the first one of the left taper (95) and the right taper (96) that is greater than the second one of the left taper (95) and the right taper (96) is the right taper (96), wherein the first taper angle (a 1) is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; or alternatively, the second taper angle (a2) is greater than or equal to 53 and smaller than 180°.  As detailed in the rejection to claim 1 above, the following flank of the internal thread of McKewan is changed in order to provide clearance between the following flanks. Thus, when viewing fig. 3 of McKewan, the following/right flank 27 of McKewan will have an angle (26 degrees) less than the leading/left flank 25 (30 degrees) (McKewan, col. 1 line 62 – col. 2 line 7). Therefore, when rotating the connection structure of fig. 3 of McKewan 180 degrees, the right flank has a greater angle than the left flank. In addition, both flanks have an angle between 0 and 53 degrees (col. 1 line 62 – col. 2 lines 7).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKewan as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 10, McKewan fails to explicitly teach the internal thread (6) comprises a single thread body which is an incomplete tapered geometry, such that the single thread body is an incomplete unit thread. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (para. [0001]) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038)]). In this case, both McKewan and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKewan as applied to claim 1 above, and further in view of USPGPub No. 2019/0309787 (“Limatoe”).
Regarding claim 13, McKewan fails to explicitly teach the left conical surface and the right conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6), which respectively define the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole, and the internal helical line (5) are discontinuous helical surfaces and a discontinuous line, respectively; and the conical surface (72) provided on the helical tapered body (7) of the external thread is a discontinuous helical surface. However, this would have been obvious in view of Limatoe.
Limatoe is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoe teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both McKewan and Limatoe teach a threaded connection between male and female threads. While McKewan teaches the threads to be continuous, Limatoe teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of McKewan such that the threads are discontinuous.
Claims 1-2, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of McKewan.
Claim 1 recites a connection structure of an internal thread of a dumbbell-like shaped asymmetrical bidirectional tapered thread and an external thread, comprising an the external thread (9) and the internal thread (6) in mutual thread fit, wherein: the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) comprises at least one unit thread segment that defines and helically delimits a helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) having a reduced middle and two enlarged ends, the at least one unit thread segment comprising a left taper (95) and a right taper (96), a thread configuration of the internal thread (6) is defined by the helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2), and the thread configuration of the internal thread (6) includes a hollow interior in a form of a void space; a thread configuration of the external thread (9) is defined by a helical tapered body (7) on an outer surface of a columnar body (3) and comprises a toothed body of the external thread (9) which is assimilated by the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) due to cohesive contact with the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6), and the thread configuration of the external thread (9) is in the form of a physical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent roots as ends of a single thread, the internal thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends, and wherein the internal thread delimits a hole (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies (fig. 4, para. [0024]). Lu teaches the external thread to deform upon contact with the internal thread such that the external thread assimilates due to contact with the internal thread (para. [0027]). 
Lu teaches that one of the internal and external threads is symmetric and the other one is asymmetric (paras. [0025]-[0026]), and that the external thread can deform when in thread fit (para. [0027]). However, Lu fails to explicitly teach the flanks of the internal thread being asymmetrical, wherein the left taper (95) is different from the right taper (96); a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper (96). This would have been obvious in view of a separate teaching of Lu.
Lu teaches that it is known for anti-loose modifications to be done on either the external thread or internal thread (para. [0002]). In addition, applying the anti-loose modification of Lu, i.e. making the external thread asymmetric, to the internal thread would provide the same anti-loose effect because the forces acting on the flanks would be the same and also lead to the less rigid material being deformed. Thus, it would be obvious to merely reverse the flank angles of Lu such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
Lu further teaches the left taper (95) is formed on a left conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) and corresponds to a first taper angle (a 1), and the right taper (96) is formed on a right conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) and corresponds to a second taper angle ((2); and the left taper (95) and the right taper (96) have opposite directions (figs. 2-5). As detailed above, the symmetric and asymmetric threads of Lu were reversed such that the internal thread comprises the asymmetric flanks. 
Lu fails to explicitly teach the helical tapered body (7) of the external thread (9) comprises two flanks converging toward each other to define an apex coextensive with the helical tapered body (7), the helical tapered body (7) being provided with a conic surface (72) formed on and helically extending along the apex and sloped in a way different from the two flanks, such that the physical body of the thread configuration of the helical tapered body (7) provides an external conic configuration of a truncated cone body by means of the conic surface of the helical tapered body (7); and the void space of the helical dumbbell-like shaped asymmetric bidirectional tapered hole (41) defined by the dumbbell-like shaped asymmetric bidirectional tapered thread of the internal thread (6) provides an internal conic configuration matching the external conic configuration, wherein the internal thread (6) and the external thread (9) contain are mutually fit to form a thread pair extending helically, wherein the truncated cone body by of the helical tapered body (7) of the external thread (9) is received in the helical dumbbell-like shaped asymmetrical bidirectional tapered hole till (41) of the internal thread (6) by means of the external and internal conic configurations being fit to each other in an axial direction of a central axis of the cylindrical body (2) to form a conic configuration pair coaxial with the center axis of the cylindrical body, wherein an inner conical surface of the internal conic configuration provided by the helical dumbbell-like shaped asymmetrical bidirectional tapered hole of the internal thread and an outer conical surface of the external conic configuration of the truncated cone body provided by the helical tapered body of the external thread bear each other. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration (col. 1 lines 29-44, col. 2 lines 20-40). McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), such that a flank of one of the external and internal threads has a steeper angle than a flank on the other one of the external and internal threads so that a clearance is provided (fig. 3, col. line 60-col. 2 line 19). McKewan teaches the external thread comprises a portion 17 parallel to the following flank of the internal thread that it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration (col. 2 lines 8-40).
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the external thread. To do this, the external thread has a crest portion 17 with an angle parallel to the following flank of the internal thread it is configured to contact so that the crest portion gets deformed prior to the following flank of the external thread contacting the flank of the internal thread. Thus, in order to keep more load at the crest of the external thread for optimum resistance to vibration, it would be obvious to modify the asymmetric internal thread of Lu such that a clearance is provided between the following flanks, and, the external thread comprises a crest portion as taught by McKewan with an angle equal to the internal following flank angle, such that the crest portion deforms along the internal following flank prior to the internal and external flanks contacting. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Claim 2 recites the dumbbell-like shaped bidirectional tapered thread of the internal thread (6) comprises the left conical surface that defines a first helical conical surface (421) of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41), the right conical surface that defines a second helical conical surface (422) of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole. As illustrated in figs. 2-5 of Lu, the external threads form left and right conical surfaces.
Lu et al. fail to explicitly teach an internal helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4). In this case, both Lu and McKewan are directed to thread connections. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface (421) and the second helical conical surface (422) of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole, which defines a bidirectional helical conical surface, corresponds to a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union being rotated around a right-angled side of the right-angled trapezoid union, while the right-angled trapezoid union axially moves at a constant speed along the central axis of the cylindrical body (2); wherein the right-angled trapezoid union is formed by oppositely jointing symmetrical upper sides of two right-angled trapezoids; the upper sides of the two right-angled trapezoids are identical and jointed; and the two right-angled trapezoids have lower sides that are identical and right-angled sides that are different from each other and jointly define the right-angled side of the right-angled trapezoid union; and the right-angled sides of the two right-trapezoids are coincident with the central axis of the cylindrical body (2). As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    514
    468
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating. 
Claim 4 recites a movement distance of the right-angled trapezoid union in the axial direction of the central axis for the right-angled trapezoid union rotating about the central axis for a full circle of 360 degrees is equal to a length of a sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6), which respectively define the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole, and the internal helical line (5) are continuous helical surfaces and a continuous helical line, respectively; and the conical surface (72) provided on the helical tapered body (7) of the external thread is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the at least one unit thread segment of the dumbbell-like shaped asymmetrical bidirectional tapered thread of the internal thread (6) comprises a first unit thread segment that defines the helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) that is formed of two tapered holes (4), wherein the two tapered holes (4) have upper sides that are identical and oppositely joined and lower sides that are identical and are located on two opposite sides of the two upper sides, cone heights of the two tapered holes being different, and wherein the lower sides of the two tapered holes are located at two ends of the helical dumbbell-like shaped asymmetrical bidirectional tapered hole (41) and wherein the at least one unit thread segment further comprises a second and a third unit thread segment that are arranged on two sides of the first unit thread segment and the lower sides of the first unit thread segment are mutually jointed with lower sides of helical dumbbell-like shaped asymmetrical bidirectional tapered holes (41) of the second and third unit thread segments adjacent to the lower sides of the first unit thread segment, respectively. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the internal threads of Lu et al. is formed by two conical surfaces that define truncated cone bodies. Further, since the internal threads are asymmetrical as detailed in the rejection to claim 1, upper sides of the truncated cones are joined in a middle of the thread, and lower sides of the truncated cones are joined with lower sides of adjacent threads.
Claim 7 recites the external thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 11 recites the first one of the left taper (95) and the right taper (96) that is greater than the second one of the left taper (95) and the right taper (96) is the left taper (95), wherein the first taper angle (al) is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; or alternatively, the first taper angle (al) is greater than or equal to 53 and smaller than 180. Lu et al. teaches the modified following flank to be 26 degrees, and the other flanks to be 30 degrees (McKewan, col. 1 line 62 – col. 2 line 7). Thus, when viewing fig. 4 of Lu when the figure is rotated counterclockwise 90 degrees, in light of the modification in view of McKewan as detailed in the rejection to claim 1 above, in order to achieve the required clearance between the flanks, the right taper of the internal thread will be 26 degrees, and the left taper of the internal thread will be 30 degrees with respect to a line normal to the central axis and passing through the apex of the internal thread. Thus, the left taper has a greater angle than the right taper, and both angles are between 0 and 53 degrees.
Claim 12 recites the first one of the left taper (95) and the right taper (96) that is greater than the second one of the left taper (95) and the right taper (96) is the right taper (96), wherein the first taper angle (a 1) is greater than 0 and smaller than 53, and the second taper angle (a2) is greater than 0 and smaller than 53; or alternatively, the second taper angle (a2) is greater than or equal to 53 and smaller than 180°. Lu et al. teaches the modified following flank to be 26 degrees, and the other flanks to be 30 degrees (McKewan, col. 1 line 62 – col. 2 line 7). Thus, when viewing fig. 4 of Lu when the figure is rotated clockwise 90 degrees, in light of the modification in view of McKewan as detailed in the rejection to claim 1 above, in order to achieve the required clearance between the flanks, the left taper of the internal thread will be 26 degrees, and the right taper of the internal thread will be 30 degrees with respect to a line normal to the central axis and passing through the apex of the internal thread. Thus, the right taper has a greater angle than the left taper, and both angles are between 0 and 53 degrees.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach a movement distance of the right-angled trapezoid union in the axial direction of the central axis for the right-angled trapezoid union rotating about the central axis for a full circle of 360 degrees is at least double a length of a sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on November 10, 2021). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 

Response to Arguments
Applicant's arguments filed February 10, 2022 (“the remarks”) have been fully considered.  Applicant argues that the amended claim language detailing the structures of the conic configurations overcomes the previous prior art rejections. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”